Title: From James Madison to Tench Coxe, 18 September 1789
From: Madison, James
To: Coxe, Tench


Dear Sir
N. York Sepr. 18th. 1787 [1789].
Your favor of the 9th. was not received till it was too late to be answered by the last mail. I now beg you to accept my acknowledgments for it. The Newspaper paragraph to which it alludes discoloured much the remarks which it puts in my mouth. It not only omits the occasion which produced them, but interpolates personal reflections which I never meant, wch. could not properly be expressed, and which I am assured by a number of gentlemen attending at the time, was not countenanced by any thing that fell from me. In reply to Mr. Laurence who reminded me of a former declaration that if the Convention of Virga. had foreseen the moderate and liberal exercise of the power over trade which was taking place, her objections to the Constitution would have been lessened, I was led by his manner and other circumstances of the moment, to declare my belief that if the contrast of proceedings on the subject under debate, could have been prophetically brought to the view of that Convention, the State of Virginia might not now be a party to the Union. Of the truth of this declaration I have not the smallest doubt, every conciliating picture of the probable justice and liberality of the New Government, having been found necessary in the Convention to abate the fears of an overbearing Majority at this end of the Union. How far it was warranted by the occasion, The impartial bystanders, if such there were, can best decide. My own judgment does not disapprove it; nor can my feelings regret it in any other view than as it is a feature in a transaction, the whole face of which is inauspicious to the public repose. The origin progress and incidents of this transaction can not be explained in a letter. If they should ever become subjects of conversation between us, the freedom of my communications will evince the confidence I place in the motives which dictated the enquiry to which I am sorry to be obliged to give so brief an answer. With great respect and regard I am Dear Sir Your Obedient friend & servt.
Js. Madison Jr
